Case 1:18-cv-00067-.]KB Document 30 Filed 11/28/18 Page 1 of 3

UNITED STATES DISTRICT COURT
DISTRICT OF MARYLAND (BALTIMORE)

 

JOAHN BARRON FRAZIER, CASE NO. l:lS-cv-00067~JKB
Plaintiff,

VS.

EXPERIAN INFORMATION SOLUTIONS,
INC.; TRANS UNION, LLC; and
`EQUIFAX, INC.

Defendants.

 

STIPULATION OF DISMISSAL WITH PREJUDICE BETWEEN PLAINTIFF AND
DEFENDANT TRANS UNION, LLC ONLY

 

Plaintiff Joahn Barron Frazier (“Plaintiff”), pg)_ §§, and Defendant Trans Union, LLC (“Trans
Union”), by counsel, hereby stipulate and agree that all matters herein between them have been
compromised and settled, and that Plaintiff’s cause against Trans Union only should be dismissed, with

prejudice, with each party to bear its own costs and attomeys’ fees
fully/submitted

.......

Respect

1 g \

|
l.

w/\ ,,,,§>

Joahn§l%anon Frazier
6 P.Q.~-"Box 25
"Hagerstown, MD 21741

Date:

 

 

Pro Se Plaintr`j”

Page 1 of 3

Case 1:18-cv-00067-.]KB Document 30 Filed 11/28/18 Page 2 of 3

ma »<\zX(/@ Qw$w

RobertJ SchucA i,.Esq (MD Federal Bar #14125)
Schuckit & As:§gh ',ates P. C.

4545 Northwestem Drive

Zionsville, IN 46077

Telephone: (317) 363-2400

Fax: (317) 363-2257

E-Mail: rschuckit@schuckitlaw.com

Lead Counselfor Trans Um'on, LLC

Page 2 of 3

Case 1:18-cv-00067-.]KB Document 30 Filed 11/28/18 Page 3 of 3

CERTIFICATE OF SERVICE
The undersigned hereby certifies that a copy of the foregoing has been filed electronically on the
;§ day of /`/‘U‘*'J"V , 2018. Notice of this filing will be sent to the following parties by operation

of the Court’s electronic filing system. Parties may access this filing through the Court’s electronic

 

 

filing
Jon G. Heintz, Esq. Nathan D. Adler, Esq.
iheintz@ionesdav.com nda@nqgrg.com

 

 

 

The undersigned further certifies that a true copy of the for:§of g was served on the following

2 §
parties via First Class, U.S. Mail, postage prepaid, on the `

properly addressed as follows:

mha/ ,2018,

 

 

Pro Se Plaintiff

Joahn Barron Frazier
P.O. Box 25
Hagerstown, MD 21741

 

 

 

/Lult!m

Roberii schuckt Q.résq (MD `Federai ear #14125)
Schuckit & Associates, P. C

4545 Northwestem Drive

Zionsville, IN 46077

Telephone: (317) 363'2400

Fax: (317) 363-2257

E~Mail: rschuckit@schuckitlaw.com

Lead Counsel for Trans Unz`on, LLC

Page 3 of 3

